Citation Nr: 1524287	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-28 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  For his meritorious service, the Veteran was awarded (among many other decorations) the Bronze Star, the Purple Heart, and the Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are causally related to his history of in-service combat noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Here, however, the Board is granting both claims before it.  As this represents a complete grant of benefits on appeal, a discussion of the duties to notify and to assist is not required.  

II.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish direct service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran currently suffers from both hearing loss and tinnitus.  An April 2011 VA examination diagnosed the Veteran as suffering from both normal to moderately severe bilateral sensorineural hearing loss and from tinnitus.  The current disability criterion is met for both claims.  

The Veteran's examination at separation did not contain an audiogram, and he denied suffering from hearing loss on his report of medical history at separation.  That said, his service treatment records do reflect that he sought treatment for a problem with his ears in May 1968.  Further, in numerous letters to the RO (described in greater detail below), the Veteran has stated that he suffered from hearing loss as a result of a battle in Saigon.  The Veteran has been awarded the Combat Infantryman Badge; his combat participation is therefore self-evident.  As a result, his statements and descriptions regarding injuries incurred during combat are accepted as sufficient proof of an in-service incurrence, as they are consistent with the circumstances of combat.  38 C.F.R. § 3.304(d).  The in-service incurrence criterion is met.  

The only remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  Though the Veteran underwent a VA examination in April 2011, the examiner there stated that she could not resolve the issue without resorting to speculation.  

The Board will not, however, remand for a new examination and opinion, as the Veteran's statements, read in concert with the other lay evidence of record, warrant granting service connection.  

The Veteran has consistently stated that his hearing problems began during his active service.  In his February 2011 claim, the Veteran stated that his hearing loss started during the second Tet Offensive in May 1968.  He stated that he sought treatment for this hearing loss.  In an August 2011 letter, the Veteran stated that his hearing problem began during his service in Saigon.  He described being involved in a battle with jets, helicopters, and numerous concussive blasts.  He stated that he sought treatment for his hearing problems during his active service.  He reiterated these contentions in his September 2013 substantive appeal.  

In support of his claim, the Veteran submitted three letters, one from his wife and two from his friends.  In an August 2011 letter, the Veteran's wife stated that she met the Veteran shortly after his return from Vietnam, and that they were married in December 1969, within a year of his discharge.  She stated that the Veteran mentioned "several times" that his hearing was affected during a battle.  She stated that, over the years, the Veteran's "hearing has got progressively worse."  In an August 2011 letter, the Veteran's friend M.D.B. stated that she noticed the Veteran's hearing loss, describing it as "noticeably evident" and remarking that "it was so unusual for such a young man."  In a separate letter, B.A. stated that he knew that the Veteran had a hearing problem after returning from Vietnam.  

The Veteran's statements and these letters show that the Veteran's hearing loss began in service and has deteriorated since that time.  The Board finds both the Veteran and the lay observers to be competent to describe his hearing loss, and their statements are credible.  

In light of these facts, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the nexus element has been satisfied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


